Citation Nr: 0927730	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-10 362	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in New York, New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits, under the provisions of 38 U.S.C.A. § 1151, 
for additional disability, claimed as staphylococcus sepsis, 
resulting from treatment at a VA medical facility from 
January 19, 2005 to January 25, 2005.  

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits, under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to February 
1961.  He died in January 2005.  The appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision, in 
which the RO denied DIC benefits under 38 U.S.C.A. §§ 1151 
and 1318, and denied DEA benefits under 38 U.S.C.A. Chapter 
35.  The appellant filed a notice of disagreement (NOD) in 
August 2007, and the RO issued a statement of the case (SOC) 
in February 2008.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2008.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record reflects that the Veteran, who died over 43 
years after his discharge from service, did not have any 
service-connected disability at the time of his death.  

3.  The Veteran's death certificate lists the immediate cause 
of death as staphylococcus sepsis; other significant 
conditions contributing to death, but not related to the 
cause of death, include COPD and metastatic cancer of the 
prostate. 

4.  The only competent, probative opinion addressing the 
question of whether additional disability (or death) resulted 
from VA hospitalization from January 19, 2005 to January 25, 
2005 weighs against the claim.

5.  The Veteran did not die of a service-connected 
disability, and he did not have a total disability permanent 
in nature resulting from a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for additional disability (or death) 
claimed as staphylococcus sepsis, as a result of treatment at 
a VA medical facility, are not met.  38 U.S.C.A. §§ 1151, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.5, 3.102, 3.159, 3.361 (2008).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 20.1106 
(2008).  

3.  The claim for DEA benefits, pursuant to the provisions of 
38 U.S.C.A. Chapter 35, is without legal merit.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3021, 21.3030 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Pertinent to the claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, and the claim for DEA benefits, the 
appellant has been notified of the reasons for the denial of 
each claim, and has been afforded the opportunity to present 
evidence and argument with respect to each claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.  As will be 
explained below, these claims lack legal merit.  As the law, 
and not the facts, is dispositive of each claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim for DIC 
benefits under 38 U.S.C.A. § 1151.  This letter also informed 
the appellant of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  

As regards the Hupp requirements, the Board notes that 
service connection was not in effect for any disability at 
the time of the Veteran's death.  Moreover, the basis of the 
appellant's claim is that VA medical care caused the 
Veteran's death, not that it resulted from a service-
connected disability.  Therefore, the lack of notice 
pertaining to the first and second Hupp requirement is not 
prejudicial to the appellant's claim.  The July 2005 letter 
did explain the evidence and information needed to 
substantiate a DIC claim under 38 U.S.C.A. § 1151.  Moreover, 
written statements by and on the appellant's behalf clearly 
indicate an awareness of these requirements.  The appellant 
has clearly stated her contention that the Veteran was 
released from the VA facility prematurely, and that this 
caused or hastened his death.  On the March 2008 VA Form 9, 
the appellant's representative stated that, given the short 
period of time between the Veteran's discharge from the VA 
facility and emergency admission at Columbia Memorial 
Hospital, the Veteran had to have the staphylococcal sepsis 
at the time of his discharge from the VA facility.  The 
appellant has thus demonstrated an awareness of what is 
needed to substantiate her claim for DIC benefits.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was cured by actual 
knowledge on the part of the claimant.  Id.

The Board note that, if compensation, pursuant to 38 U.S.C.A. 
§ 1151, is awarded, the underlying disability is treated in 
the same manner as if service connected.  As such, to 
whatever extent the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-pertinent to five 
elements of a claim for service connection, to include 
disability rating and effective date-are applicable to this 
claim, the appellant has not been provided such specific 
notice.  However, in this case, the absence of such notice is 
not shown to prejudice the appellant.  Because the Board 
herein denies the claim for compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and a March 2006 VA medical 
opinion.  Also of record and considered in connection with 
the appeal are various statements submitted by the appellant, 
the Veteran's grandson, and the appellant's representative, 
on her behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate each claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any the claims.  Consequently, any error 
in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  DIC Claims

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a); see also 38 U.S.C.A. § 1151.  If such veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.

1.  1151 Claim

DIC is authorized under 38 U.S.C.A. § 1151 in the same manner 
as if death were service connected when a veteran suffers an 
injury or an aggravation of an injury resulting in death as 
the result of VA hospitalization, medical or surgical 
treatment, or an examination furnished by VA.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.361.  

Here, the appellant filed her claim for DIC benefits under 
section 1151 in April 2005.  Effective October 1, 1997, 
Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of 
Pub. L. No. 104-204.  Under the applicable criteria in effect 
for claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if 
such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished him under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151(a), 38 C.F.R. § 3.361.

To determine whether a veteran has additional disability, VA 
compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based, to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has additional disability does not establish cause.  
See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. 
§ 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that DIC benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for claimed 
additional disability (or death) resulting from VA 
hospitalization from January 19, 2005 to January 25, 2005 
must be denied.

In this case, the appellant asserts that the Veteran's death 
due to staphylococcus sepsis was caused or hastened by his 
premature release from the VAMC.  

A review of the treatment records from the Veteran's 
hospitalization at the VAMC indicate that the Veteran was 
transferred to the VA Hospital on January 19, 2005 from the 
Columbia Memorial Hospital.  The January 25, 2005 discharge 
summary indicates that, during his stay, the Veteran had no 
temperature or cough.  At the time of discharge, he was found 
to be stable enough to go home.  

The report of admission at Columbia Memorial Hospital reveals 
that the Veteran was admitted on January 27, 2005 after 
experiencing an episode of respiratory distress.  The report 
of a January 28, 2005 infectious disease consultation by Dr. 
A.R. reveals that the Veteran appeared terminally ill with 
agonal breathing and ashen-gray appearance.  His temperature 
was 97 degrees.  The diagnosis was staph aureus bacteremia 
and staphylococcal urinary tract infection.  Antibiotics were 
administered; however, the Veteran died shortly thereafter.  

In January 2006, the RO requested an opinion from the 
Examining Physician at the Albany VAMC.  After reviewing the 
medical record, an opinion was provided in February 2006.  
The physician noted that, upon discharge from the VAMC on 
January 25, 2005, the Veteran was afebrile, conscious, 
oriented, and without signs or symptoms indicating sepsis.  
Forty-eight hours later, when the Veteran was admitted to 
Columbia Memorial Hospital, he was obtunded, lethargic, 
unresponsive, and tachypneic.  The physician concluded that 
it is "possible" that the Veteran "could" have developed 
sepsis after discharge from the VA Albany Hospital, and that 
it is not as likely as not that the Veteran's death was 
hastened due to lack of treatment at the Albany VAMC.  The 
Board notes that a March 2006 opinion from the same physician 
is virtually identical to the February 2006 report, except 
that the physician stated that it was "very likely" that 
the Veteran "would" have developed sepsis after discharge 
from the VA Albany Hospital.  

The Board notes that the March 2006 VA physician's conclusion 
was based on a review of the pertinent medical evidence, 
including the Veteran's medical file, electronic medical 
record from the Albany VA and the Veteran's hospital 
admission record.  As such, the Board considers this opinion 
to be of great probative value in this appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Although the physician changed his opinion with respect to 
the likelihood that the Veteran developed sepsis after 
discharge from the VA facility, that is not the pivotal 
question in this appeal.  His ultimate conclusion remained 
the same on the question of additional disability resulting 
from VA medical care-that it is not as likely as not that 
the Veteran's death was hastened due to lack of treatment by 
VA.  Significantly, neither the appellant nor her 
representative has presented or identified any medical 
evidence or opinion that contradicts this medical opinion, 
and that, in fact, supports the claim.

In addition to the medical evidence addressed above, in 
reviewing this claim, the Board has considered written 
argument advanced by the appellant, by the Veteran's 
grandson, and by the appellant's representative, on her 
behalf.  However, as indicated above, this claim turns on the 
medical matter of whether there exists any additional 
disability resulting from VA medical or surgical treatment; 
this is a matter within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laypersons without appropriate medical 
training and expertise, the appellant and those offering 
statements in her behalf are not competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  While the appellant and the 
Veteran's grandson have stated that they heard Dr. A.R. state 
that the Veteran had been released from the VA facility too 
soon, such an opinion is not reflected in Dr. A.R.'s 
consultation report.  Their account of what a physician 
purportedly said, filtered as it is through the sensibilities 
of laypersons, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As the Board has determined that no additional disability 
resulted from hospital care, medical or surgical treatment, 
or examination furnished under any law administered by VA, it 
is not necessary to address the matter of proximate cause.  

Under these circumstances, the Board concludes that the 
criteria for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed as 
staphylococcal sepsis, as a result of treatment at a VA 
medical facility, are not met; hence, the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

2.  1318 Claim

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service-connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after such veteran's 
separation from active service.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  A "deceased veteran" also includes a 
former prisoner of war (POW) who died after September 30, 
1999 with a service-connected disability rated totally 
disabling for not less than one year immediately preceding 
death.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

At the time of the Veteran's death, service connection was 
not in effect for any disability.  Moreover, in this case, 
the appellant has not claimed entitlement to DIC, under the 
provisions of 38 U.S.C.A. § 1318, based on the submission of 
new and material evidence to reopen a previous final 
decision, or argued that, but for the receipt of VA or 
military retirement pay, the Veteran would have been entitled 
at the time of his death to receive compensation for a 
service-connected disability that was continuously rated 
totally disabling by schedular or unemployability rating for 
a period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by schedular or 
unemployability rating from the date of the Veteran's 
discharge from service.  

The Board also notes that, neither the appellant nor her 
representative has raised a claim of clear and unmistakable 
error (CUE) in a final rating decision, pursuant to 38 C.F.R. 
§ 3.105(a) (2008).  See Fugo v. Brown, 6 Vet. App. 40 (1993) 
and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the 
pleading requirements for raising, and burden of proof for 
establishing, a CUE claim).  

The Board further notes that neither the appellant nor her 
representative has argued that the Veteran was unemployable 
due to service-connected disability.  Significantly, as noted 
above, service connection was not established for any 
disability during the Veteran's lifetime.  In any event, the 
Board points that any such "hypothetical entitlement" would 
not provide a basis for the benefits sought under the 
governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the Veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  On April 5, 2002, VA also amended  
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit.  See 67 
Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "hypothetical entitlement" to DIC benefits under 
38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, that is, the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 
511 F.3d 1147 (2008), the United States Court of Appeals for 
the Federal Circuit held that application of the amended 
regulations barring use of hypothetical entitlement theory 
for DIC claims did not have impermissible retroactive effect.

In this case, the appellant's claim was filed in April 2005, 
after VA's January 2000 amendment of 38 C.F.R. § 3.22-the 
implementing regulation for 38 U.S.C.A. § 1318-to restrict 
the award of DIC benefits to cases where the Veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  Thus, there is nothing to change the fact 
that the Veteran, who died more than 43 years after his 
discharge from service (rendering inapplicable the 5-year 
provision), had no service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  
Indeed, he had no service-connected disability at all.  The 
evidence also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the Veteran was not a "deceased veteran" as defined in 
38 U.S.C.A. § 1318(b), and the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  Hence, the claim 
on appeal must be denied.  As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  DEA Claim

Eligibility for DEA benefits defines "eligible person" as a 
child of a person who (1) died of a service-connected 
disability, (2) has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence, or (3) at 
the time of application for benefits under Chapter 35 is a 
member of the Armed Forces serving on active duty and has 
been listed for a total of more than 90 days as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
government or power.  38 U.S.C.A. §§ 3501(a)(1)(A); 38 C.F.R. 
§ 21.3021(a)(1).  

In this case, as explained above, the Veteran did not die of 
a service-connected disability, and he did not have a total 
disability permanent in nature resulting from a service-
connected disability.  Clearly, as the Veteran was deceased 
at the time of application for benefits, the requirements 
that the Veteran was a member of the Armed Forces serving on 
active duty and listed for a total of more than 90 days as 
missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power are not applicable here.  

Hence, the basic eligibility requirements for DEA are not 
met, and the claim for those benefits must be denied.  As the 
law is dispositive of this claim, it must be denied for lack 
of legal merit.  See Sabonis, 6 Vet. App. at 430.




ORDER

DIC benefits, under the provisions of 38 U.S.C. § 1151, is 
denied.  

DIC benefits, under the provisions of 38 U.S.C.A. § 1318, is 
denied.

DEA benefits, under the provisions of 38 U.S.C.A. Chapter 35, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


